Citation Nr: 0807630	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for migraines, a 
right ankle condition, and a right hand condition.  In May 
2006, the veteran testified before the undersigned Veterans 
Law Judge at a Board video conference hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development in 
July 2006.  Although the veteran did not appear before a 
scheduled VA examination, the record shows a discrepancy in 
the veteran's current address of record and the address to 
which notice of the examination was sent.  Therefore, the 
appeal is REMANDED for a second time to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board remanded this case in July 2006, in part, so that 
the veteran could be scheduled for a VA examination to 
determine whether his claimed disabilities were related to 
his service and also to receive adequate VA notice.  The 
veteran did not appear for a VA examination that was 
scheduled for August 2007; however, there is evidence of 
record suggesting the VA examination notice might have been 
sent to the wrong address.  The last correspondence from the 
veteran notes that his return address is 3527 Shepard Path, 
Decatur, Georgia.  This is the same address used to send 
March 2007 and August 2007 VA notice letters requesting 
information regarding private treatment and notifying the 
veteran that a VA examination would be scheduled at a later 
date, respectively.  The actual VA examination notification 
letter, however, was sent to 3527 Shepard Pass.  As noted the 
veteran did not appear for this examination, and January 2008 
correspondence sent from the Board to this address was 
returned as undeliverable.  In order to give the veteran a 
fair opportunity to substantiate his claim, he should be 
rescheduled for VA examinations for his migraine headaches, 
right ankle, and right hand and given another VA duty to 
notify and assist letter.  This time, all correspondence 
should be sent to 3527 Shepard Path, Decatur, Georgia, 30034.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VA letter compliant 
with all notice and assistance 
requirements for his service connection 
claims for migraine headaches, right ankle 
disorder, and right hand disorder.

2.  Schedule the veteran for the VA 
examinations to obtain opinions as to 
whether the veteran's present migraine 
headaches, right ankle disorder, and right 
hand disorder are at least as likely as 
not related to his service.

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).  The 
examiner(s) must provide a detailed 
rationale for all opinions.

The address used for all correspondence 
with the veteran should be: 3527 Shepard 
Path, Decatur, Georgia 30034.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claims.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



